Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Chang et al (US 20150155171 A1), Park et al (US 20120309189 A1), Yeh et al (US 20100068656 A1)  and  Wu et al (US 9653348 B1) are hereby cited as some pertinent prior arts. Figures 12-15 of Chang disclose a method, comprising: providing a substrate (102) having a structure (106) formed on the substrate; forming a spacer (116) layer on the structure; 
forming a mask layer (134) over the spacer layer, the mask layer comprising a bottom layer (128), a middle layer (130) over the bottom layer, and a top layer (132) over the middle layer; 
patterning ([0025]) the top layer (132) of the mask layer; etching (in Figure 13) the middle layer (130) and the bottom layer (128) of the mask layer to form a first opening through the bottom layer and a second opening through the middle layer, wherein the first opening comprises a first sidewall, the second opening comprises a second sidewall, and the first sidewall is not aligned  Figures 1-11 of Park disclose a method, comprising: providing a substrate (10) having a structure (M1+20) formed on the substrate; forming a spacer layer (30) on the structure; forming a mask layer (40+50+60) over the spacer layer, the mask layer comprising a first layer (40), a second layer (50) over the first layer, and a third layer (60) over the second layer; patterning the third layer (60) of the mask layer (forming an opening in 60 is a patterning process); etching (in Figure 5A) the first layer (40) and the second layer (50) of the mask layer to form an opening (70) to expose a bottom surface of the second layer (50); and removing the second layer (50, in Figure 11). Similar methods are taught by Yeh and Wu.
 
However, none of the above prior arts alone or in combination with other arts teaches a method, comprising “wherein the first layer comprises a first silicon content and a first carbon content, the second layer comprises a second silicon content and a second carbon content, and the first carbon content is higher than the second carbon content, and the first silicon content being lower than the second silicon content; patterning the third layer of the mask layer; etching the first layer and the second layer of the mask layer to form an opening to expose a bottom surface of the second layer; and removing the second layer using a wet etchant” in claim 1, “patterning the top layer of the mask layer; etching the middle layer and the bottom layer of the mask layer to form a first opening through the bottom layer and a second opening through the middle layer, wherein the first opening comprises a first sidewall, the second opening comprises a second sidewall, and the first sidewall is not aligned with the second sidewall; and removing an entirety of the middle layer; and forming a backfill material in the first opening after removing the entirety of the 

For these reasons, independent claims 1, 11 and 17 are allowed.
Claims 2-10, 12-16 and 18-20 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/12/2022